Citation Nr: 9924997	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  His appeal ensues from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which, in part, denied 
the veteran evaluations in excess of 60 percent for chronic 
lumbosacral strain, postoperative laminectomy with bilateral 
diskectomy, and in excess of 10 percent for hypertension.  

In July 1998, the Board of Veterans' Appeals (Board) affirmed 
the RO's decision.  Subsequently, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In January 1999, the Court issued an Order dismissing the 
Board's decision regarding the veteran's back claim, and 
vacating and remanding the Board's decision regarding the 
hypertension claim.  The Court instructed the Board to 
consider the veteran's hypertension claim pursuant to the 
Department of Veterans Affairs Adjudication Procedure Manual, 
M21-1, Part 6, Chap. 11, § 11.18(c)(2) (August 26, 1996) 
(M21-1), to discuss all potentially relevant Diagnostic Codes 
contained in the VA's Schedule for Rating Disabilities 
(rating schedule), and to evaluate the veteran's disability 
under the former and revised cardiovascular rating criteria.


FINDINGS OF FACT

1.  The veteran's claim is well grounded and VA has fulfilled 
its duty to assist by properly and fully developing all 
relevant evidence necessary for its equitable disposition. 

2.  The record contains evidence of cardiac hypertrophy on X-
ray.

3.  The veteran does not have diastolic pressure of 
predominantly 120 or more, with or without moderately severe 
symptoms, or hypertensive heart disease with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded, and he has not had more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for essential 
hypertension with cardiac hypertrophy have been met.  38 
U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his 
hypertension does not reflect adequately the severity of his 
symptomatology, and that therefore, it should be increased.  
His representative requests the assignment of a 30 percent 
evaluation for hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997) on the basis that the veteran has 
been diagnosed with mild cardiomegaly and angina pectoris 
associated with exertional dyspnea.  The veteran's allegation 
that his hypertension has increased in severity is sufficient 
to well ground his claim under 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board also is satisfied that VA has fulfilled its duty to 
assist the veteran by properly and fully developing all 
relevant evidence necessary for its equitable disposition.  
The veteran has not been provided the revised criteria 
pertaining to cardiovascular disabilities, but in light of 
the favorable decision set forth below, he has not been 
prejudiced as a result thereof.  Moreover, after being given 
the opportunity to submit additional evidence following the 
Court's January 1999 Order, he submitted medical records with 
a waiver of initial consideration by the RO. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).

By rating decision dated September 1985, the RO granted the 
veteran service connection for hypertension.  A 10 percent 
evaluation was assigned based on: private medical records 
dated in 1971, showing blood pressure readings of 132/110, 
142/110, 142/100, 154/96; a letter dated in 1972, from a 
potential employer denying the veteran employment because he 
was shown to have borderline cardiomegaly, essential 
hypertension and obesity; a hospital report dated in 1985, 
reflecting admission for hypertension and a discharge 
diagnosis of essential hypertension controlled with 
medication; and a May 1985 report of VA examination 
disclosing blood pressure readings of 124/84, 122/82, and 
120/82.

The veteran's essential hypertension has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  During the pendency of the veteran's appeal, the 
rating criteria for evaluating cardiovascular diseases were 
amended, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65224 (1997).  Prior to the change, Diagnostic Code 7101 
provided that a 10 percent evaluation was warranted for 
diastolic blood pressure readings of predominantly 100 or 
more.  A 20 percent evaluation required diastolic blood 
pressure of predominantly 110 or more with definite symptoms.  
A 40 percent evaluation required diastolic pressure of 
predominantly 120 or more with moderately severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Diagnostic 
Code 7101, as revised, provides that a 10 percent evaluation 
is warranted for diastolic pressure of predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure  predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more, or; 
systolic pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

The record includes approximately 45 blood pressure readings 
recorded between 1985 and 1997.  The highest diastolic 
readings are 100, recorded in November 1985 and June 1990; 
all other diastolic readings are below 100.  The veteran has 
not manifested a diastolic reading of 110 since 1971, when he 
began taking medication to control his hypertension, and has 
never manifested a systolic reading of 200.  In fact, based 
on the diastolic and systolic readings noted since 1971 and 
on statements made by the veteran for purposes of medical 
treatment, it appears that the veteran's hypertension has 
remained controlled by medication since it was first 
diagnosed.  Acknowledging that this evidence must be applied 
to the rating criteria that are most favorable to the 
veteran, see Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991), the Board finds that an evaluation in excess of 10 
percent is not warranted under the former or revised criteria 
of Diagnostic Code 7101 as the veteran has not been shown to 
have diastolic blood pressure of predominantly 110 or more, 
with or without definite symptoms, or systolic pressure of 
predominantly 200 or more.  

Clearly, an evaluation in excess of 10 percent is not 
warranted based on the veteran's blood pressure readings.  
However, recent X-rays show that the veteran has other 
cardiac-related symptoms, including mild cardiomegaly, which 
could be considered as part of the veteran's service-
connected hypertension.  According to M21-1, when cardiac 
hypertrophy (which, like cardiomegaly, indicates enlargement 
of the heart) is demonstrated in a veteran with service-
connected hypertension, that manifestation should be service 
connected based on its relationship to the hypertension.  See 
§ 11.18(c)(2).  Applying this rule to the veteran's claim, 
the Board recharacterizes the veteran's service-connected 
essential hypertension to include cardiac hypertrophy.  

In light of the foregoing, the Board must consider the 
veteran's claim under 38 C.F.R. § 4.104, Diagnostic Code 
7007, which governs evaluations for hypertensive heart 
disease.  Prior to January 12, 1998, this code provided that 
a 30 percent evaluation was warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  A 60 percent evaluation required hypertensive 
heart disease with marked enlargement of the heart, confirmed 
by roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997).  This code now provides that a 
10 percent evaluation is warranted for workload of greater 
than 7 METS but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent evaluation requires 
workload of greater than 5 METs but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1998).

The record in this case includes X-ray evidence of mild 
cardiomegaly; therefore, the Board finds that a 30 percent 
evaluation is warranted under the revised criteria.  A 60 
percent evaluation is not warranted under the former or 
revised criteria; however, because the veteran has mild, not 
marked, enlargement of the heart; has never had diastolic 
hypertension of 120 or more; did not suffer congestive heart 
failure within the past year; and although a VA examiner 
associated the veteran's complaints of chest pain on exertion 
with angina in 1987, his cardiomegaly was found to be 
asymptomatic in June 1996.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an evaluation in excess of 30 percent in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the Board finds that a 30 percent 
evaluation more nearly approximates his current disability 
picture.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the history of the veteran's disability, 
as required by Schafrath v. Derwinski, 1 Vet.App. 589, 592 
(1991).  There is no indication that the schedular criteria 
are inadequate to evaluate the veteran's disability.  His 
disability has not been shown to cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or to necessitate frequent periods of 
hospitalization, and it has not rendered impracticable the 
application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for essential hypertension with 
cardiac hypertrophy is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

